Case 1:18-cv-24142-PCH Document 28 Entered on FLSD Docket 04/25/2019 Page 1 of 2




                                 UNTIED STATE DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                        (Miami Division)
                                   Case No: 1:18-cv-24142-PCH

  DANAE ROSALES GONZALEZ,

         Plaintiff,
  v.

  O GROUP, LLC,

        Defendant.
  _________________________________/


              NOTICE OF FILING PROPOSED ORDER SCHEDULING MEDIATION

         Plaintiff DANAE ROSALES GONZALEZ hereby files the attached order scheduling

  mediation (Exhibit 1). A copy of the proposed order has been e-mailed to the Court.

         Respectfully submitted this 25th day of April, 2019.

                                          By:     s/Lowell J. Kuvin
                                                  Lowell J. Kuvin, Esq.
                                                  Florida Bar No.: 73052
                                                  lowell@kuvinlaw.com
                                                  Sundeep K. Mullick, Esq.
                                                  Florida Bar No. 18175
                                                  sunny@kuvinlaw.com
                                                  esther@kuvinlaw.com
                                                  Law Office of Lowell J. Kuvin, LLC
                                                  17 East Flagler Street, Suite 223
                                                  Miami, Florida 33131
                                                  Tel.: 305.358.6800
                                                  Attorneys for Plaintiff




                                           LAW OFFICE OF LOWELL J. KUVIN
         17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-24142-PCH Document 28 Entered on FLSD Docket 04/25/2019 Page 2 of 2




                                    CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on April 25, 2019, I electronically filed the foregoing
  document via CM/ECF. I also certify that the foregoing document is being served this day on all
  counsel of record or pro se parties identified in the attached Service in the manner specified,
  either via transmission of Notices of Electronic Filing generated by CM/ECF, or in some other
  manner for those counsel or parties who are not authorized to receive electronic Notices of
  Electronic Filing.
                                          By:     s/Lowell J. Kuvin
                                                  Lowell J. Kuvin, Esq.
                                                  Florida Bar No.: 73052
                                                  lowell@kuvinlaw.com
                                                  Sundeep K. Mullick, Esq.
                                                  Florida Bar No. 18175
                                                  sunny@kuvinlaw.com
                                                  esther@kuvinlaw.com
                                                  Law Office of Lowell J. Kuvin, LLC
                                                  17 East Flagler Street, Suite 223
                                                  Miami, Florida 33131
                                                  Tel.: 305.358.6800
                                                  Attorneys for Plaintiff



                                                Service List

  Miguel Armenteros, Esq.
  Fla. Bar No. 14929
  Annesser Armenteros
  2525 Ponce de Leon Blvd, Suite 625
  (786) 600-7446 Telephone
  marmenteros@aa-firm.com
  lconley@aclaw-firm.com
  service@aclaw-firm.com
  Attorneys for Defendant




                                                          2
                                           LAW OFFICE OF LOWELL J. KUVIN
         17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
